PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,628,325
Issue Date: April 21, 2020
Application No. 16/198,098
Filing or 371(c) Date: November 21 2018
Attorney Docket No. 180566US01 (S17.185)
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed April 5, 2021, to accept a certified copy of a foreign application that is being considered under the provisions of 37 CFR 1.55(g)(1). 

The petition is DISMISSED.

A grantable petition under 37 CFR 1.55(g)(1) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition lacks item (1).

The petition must be dismissed for lack of the certified copy of the foreign application. Petitioner has filed a copy of the certified copy via EFS.  As stated in MPEP 215 Sec. II, a “copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 CFR 1.55(g) for a certified copy. See MPEP § 502.02, subsection V.”  

vacated. Where a priority claim was timely filed but was not included on the patent because the certified copy was not submitted, as is the case in the current patent, a grantable petition under 37 CFR1.55(g) must be filed with the certificate of correction unless the exception in 37 CFR 1.55(h) is applicable (See MPEP § 213 et seq.).

A renewed petition must be submitted to receive reconsideration. The petition must be accompanied by a certified copy of the foreign application, as indicated above.

Applicant may satisfy the requirement of including a certified copy of the foreign application via Electronic Priority Document Exchange (PDX) including the DAS code.  Applicants can use Form PTO/SB/38 (Request to Retrieve Electronic Priority Application(s)) to file such a request.  See MPEP 215.01.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.
    

Any questions concerning this decision should be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions